Exhibit 10.5

 

[g309881kgi001.jpg]

 

Note Modification Agreement

 

This agreement is dated as of November 6, 2009 (the “Agreement Date”), by and
between Supreme Corporation (the “Borrower”) and JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the “Bank”). The provisions of this
agreement are effective on the date that this agreement has been executed by all
of the signers and delivered to the Bank (the “Effective Date”).

 

WHEREAS, the Borrower executed a Line of Credit Note dated as of December 23,
2008 in the original principal amount of Thirty-Three Million and 00/100 Dollars
($33,000,000.00), (as same may have been amended or modified from time to time,
the “Note”) as evidence of an extension of credit from the Bank to the Borrower,
which Note has at all times been, and is now, continuously and without
interruption outstanding in favor of the Bank; and,

 

WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth in this agreement;

 

NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

 

1.     ACCURACY OF RECITALS. The Borrower acknowledges the accuracy of the
Recitals stated above.

 

2.     DEFINITIONS. Capitalized terms used in this agreement shall have the same
meanings as in the Note, unless otherwise defined in this agreement.

 

3.     MODIFICATION OF NOTE.

 

3.1  From and after the Effective Date, the provision in the Note captioned
“Promise to Pay” is hereby amended as follows:  The date on which the entire
balance of unpaid principal plus accrued interest shall be due and payable
immediately is hereby changed from July 31, 2010 to October 31, 2010.

 

3.2  Each of the Related Documents is modified to provide that it shall be a
default or an event of default thereunder if the Borrower shall fail to comply
with any of the covenants of the Borrower herein or if any representation or
warranty by the Borrower herein or by any guarantor in any Related Documents is
materially incomplete, incorrect, or misleading as of the date hereof. As used
in this agreement, the “Related Documents” shall include the Note and all
applications for letters of credit, loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, or any other instrument or document
executed in connection with the Note or in connection with any other obligations
of the Borrower to the Bank.

 

3.3  Each reference in the Related Documents to any of the Related Documents
shall be a reference to such document as modified by this agreement.

 

4.     RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL. The Related Documents
are ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified by this agreement. All property described as
security in the Related Documents shall remain as security for the Note, as
modified by this agreement, and the Liabilities under the other Related
Documents.

 

5.     BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants to the Bank that each of the representations and warranties made in the
Note and the other Related Documents and each of the following representations
and warranties are and will remain, true and correct until the later of maturity
or the date on which all Liabilities evidenced by the Note are paid in full:

 

5.1  No default, event of default or event that would constitute a default or
event of default but for the giving of notice, the lapse of time or both, has
occurred and is continuing under any provision of the Note, as modified by this
agreement, or any other Related Document.

 

5.2  No event has occurred which may in any one case or in the aggregate
materially and adversely affect the financial condition, properties, business,
affairs, prospects or operations of the Borrower or any guarantor or any
subsidiary of the Borrower.

 

5.3  The Borrower has no defenses or counterclaims, offsets or adverse claims,
demands or actions of any kind, personal or otherwise, that it could assert with
respect to the Note or any other Liabilities.

 

--------------------------------------------------------------------------------


 

5.4  The Note, as modified by this agreement, and the other Related Documents
are the legal, valid, and binding obligations of the Borrower and the other
parties, enforceable against the Borrower and other parties in accordance with
their terms, except as may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

5.5  The Borrower, other than any Borrower who is a natural person, is validly
existing under the laws of the State of its formation or organization. The
Borrower has the requisite power and authority to execute and deliver this
agreement and to perform the obligations described in the Related Documents as
modified herein. The execution and delivery of this agreement and the
performance of the obligations described in the Related Documents as modified
herein have been duly authorized by all requisite action by or on behalf of the
Borrower. This agreement has been duly executed and delivered by or on behalf of
the Borrower.

 

6.     BORROWER COVENANTS. The Borrower covenants with the Bank:

 

6.1  The Borrower shall execute, deliver, and provide to the Bank such
additional agreements, documents, and instruments as reasonably required by the
Bank to effectuate the intent of this agreement.

 

6.2  The Borrower fully, finally, and forever releases and discharges the Bank,
its successors, and assigns and their respective directors, officers, employees,
agents, and representatives (each a “Bank Party”) from any and all causes of
action, claims, debts, demands, and liabilities, of whatever kind or nature, in
law or equity, of the Borrower, whether now known or unknown to the Borrower,
(i) in respect of the loan evidenced by the Note and the Related Documents, or
of the actions or omissions of any Bank Party in any manner related to the loan
evidenced by the Note or the Related Documents and (ii) arising from events
occurring prior to the date of this agreement.

 

6.3  To the extent not prohibited by applicable law, the Borrower shall pay to
the Bank:

 

6.3.1       All the internal and external costs and expenses incurred (or
charged by internal allocation) by the Bank in connection with this agreement
(including, without limitation, inside and outside attorneys, appraisal,
appraisal review, processing, title, filing, and recording costs, expenses, and
fees).

 

7.     EXECUTION AND DELIVERY OF AGREEMENT BY THE BANK. The Bank shall not be
bound by this agreement until (i) the Bank has executed this agreement and
(ii) the Borrower performed all of the obligations of the Borrower under this
agreement to be performed contemporaneously with the execution and delivery of
this agreement.

 

8.     INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.
The Note, as modified by this agreement, and the other Related Documents contain
the complete understanding and agreement of the Borrower and the Bank in respect
of any Liabilities evidenced by the Note and supersede all prior understandings,
and negotiations. No provision of the Note, as modified by this agreement, or
any other Related Documents may be changed, discharged, supplemented,
terminated, or waived except in a writing signed by the party against whom it is
being enforced.

 

9.     GOVERNING LAW AND VENUE. This agreement shall be governed by and
construed in accordance with the laws of the State of Indiana (without giving
effect to its laws of conflicts). The Borrower agrees that any legal action or
proceeding with respect to any of its obligations under the Note or this
agreement may be brought by the Bank in any state or federal court located in
the State of Indiana, as the Bank in its sole discretion may elect. By the
execution and delivery of this agreement, the Borrower submits to and accepts,
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of those courts. The Borrower waives any claim that
the State of Indiana is not a convenient forum or the proper venue for any such
suit, action or proceeding. This agreement binds the Borrower and its
successors, and benefits the Bank, its successors and assigns. The Borrower
shall not, however, have the right to assign the Borrower’s rights under this
agreement or any interest therein, without the prior written consent of the
Bank.

 

10.  COUNTERPART EXECUTION. This agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts, taken together, shall constitute one and the same
agreement.

 

2

--------------------------------------------------------------------------------


 

11.  NOT A NOVATION. This agreement is a modification only and not a novation.
In addition to all amounts hereafter due under the Note, as modified by this
agreement, and the other Related Documents, all accrued interest evidenced by
the Note being modified by this agreement and all accrued amounts due and
payable under the Related Documents shall continue to be due and payable until
paid. Except for the modification(s) set forth in this agreement, the Note, the
other Related Documents and all the terms and conditions thereof, shall be and
remain in full force and effect with the changes herein deemed to be
incorporated therein. This agreement is to be considered attached to the Note
and made a part thereof. This agreement shall not release or affect the
liability of any guarantor, surety or endorser of the Note or release any owner
of collateral securing the Note. The validity, priority and enforceability of
the Note shall not be impaired hereby. References to the Related Documents and
to other agreements shall not affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal and interest on the Note when
due. The Bank reserves all rights against all parties to the Note and the other
Related Documents.

 

 

 

Borrower:

 

 

Address:

2581 Kercher Road

Supreme Corporation

 

Goshen, IN 46528

 

 

 

 

By:

/s/ Jeff Mowery

 

 

 

Jeff Mowery

CFO

 

 

Printed Name

Title

 

 

 

Date Signed:

11-6-09

 

 

BANK’S ACCEPTANCE

 

The foregoing agreement is hereby agreed to and acknowledged.

 

 

 

Bank:

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

By:

/s/

 

 

 

 

VP

 

 

Printed Name

Title

 

 

 

Date Signed:

11-6-09

 

3

--------------------------------------------------------------------------------